
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1398
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Ackerman
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Recognizing the contributions of university
		  and college immigrant assistance programs.
	
	
		Whereas university and college immigrant assistance
			 programs provide critical services to immigrants and to the United
			 States;
		Whereas the public servants who dedicate themselves to
			 serving immigrants are to be commended for their dedication to improving the
			 lives of others;
		Whereas legal services, citizenship test preparation,
			 assistance with applications for permanent residency, and English language
			 courses are some of the invaluable services offered by many universities and
			 colleges to immigrants at no charge;
		Whereas these programs have helped countless immigrants
			 make a better life for themselves and their families in the United States;
			 and
		Whereas assisting immigrants to become United States
			 citizens helps immigrants obtain a stake in their community and promotes civic
			 engagement: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the contributions of universities and colleges in helping immigrants
			 achieve citizenship and pursue the American dream.
		
